DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non final Office Action in response to Applicant’s RCE submission filed on 7/26/2021. Currently claims 1-19 are pending and claims 1 and 9 are independent. Claims 1-9 have been amended from the previous claim set dated 2/5/2021. No claims have been cancelled and claims 10-19 are new.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Specifically, this application is a divisional application of application 15/282,787 which itself claims priority to provisional application 62/236,607 filed 10/2/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, these claims are method claims, but the claims themselves do not contain steps of the method.  Rather these claims simply contain system components.  Examiner suggests including language such as “the method being performed on…”  Appropriate correction required.
  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (USPGPUB 2016/0078278) in view of Dhuna (USPGPUB 2011/0237226) further in view of Vemuri (USPGPUB 2008/0114714) further in view of Lindsay (USPGPUB 2010/0188230)
Regarding claims 1 and 9, Moore discloses a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients) comprising: a personal smart telecommunications device for use by the individual with memory issues (Moore ¶32 - The wearable eyeglasses for providing social and environmental awareness - Moore ¶76 -The antenna 142 may be one or more antennas capable of transmitting and receiving wireless communications) comprising a special purpose computer processor, a memory, a camera, a microphone, a display (Moore Fig. 1A – 111, 112, 121, 131, 135), an accelerometer, a gyroscope (Moore ¶6 - inertial measurement unit (IMU) sensor coupled to the eyeglasses and configured to detect inertial measurement data corresponding to a positioning, velocity, or acceleration of the eyeglasses), a time of day clock (Moore ¶6 - The processor is also adapted to determine…a current time or day {i.e. clock}), and a keypad (Moore ¶183 - data may be detected from a touch-screen display, from a keyboard or buttons of an input device 134); the personal smart telecommunications device communicating with a memory administration panel comprising a special purpose computer processor and a The cloud 105 may include a processor 111B and a memory 112B. The antenna 142 may be able to communicate with the cloud 105. The eyeglasses 100 may take advantage of the connection to the processor 111B and/or the memory 112B of the cloud 105); the memory of the personal smart communications device comprising a memory assistance method and related reminder application (Moore ¶32 - The wearable eyeglasses for providing social and environmental awareness); the personal smart telecommunications device comprising a global positioning system responsive to voice recognition of the individual with memory issues via the microphone (Moore ¶65 - The microphone 131 may be a microphone or other device capable of receiving sounds, such as voice activation/commands or other voice actions from the user) of the personal smart telecommunications device of the individual with memory issues of a query as to their location (Moore ¶6 - The eyeglasses also include a global positioning system (GPS) unit coupled to the eyeglasses and configured to detect location data corresponding to a location of the eyeglasses), the query as to location being a heavy reminder; the personal smart telecommunications device comprising the camera responsive to image recognition of the individual with memory issues (Moore ¶73 - For example, the information may correspond to identity, location and movement of others currently around the user. For example, a user with Alzheimer's may not recognize the people around the user. The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121), the personal smart telecommunications device capable of responding to queries submitted by the individual with memory issues via the microphone of who am I and where am I (Moore ¶6 - The eyeglasses also include a global positioning system (GPS) unit coupled to the eyeglasses and configured to detect location data corresponding to a location of the eyeglasses); the personal smart telecommunications device of the individual in need with memory issues uploading identities of the individual in need with memory issues and that of the other person to the memory administration panel server, the memory administration panel server providing biographical information in response to the query as to identity (Moore ¶178 - As another example, a user may want to name or add information regarding a particular person. In this instance, the eyeglasses 100, via the interface array 130, may receive information from the user such as to name the person (i.e., "he is Johnny"). Alternatively, the processor 111 may actively infer this information by parsing a conversation with the other person, without a user input that is directed to the eyeglasses 100); using a microphone of the smart telecommunications device responsive to voice recognition, via the microphone with voice-to-text capability of the personal telecommunications device, of a recorded voice of the individual in need with memory issues of a query as to the identity of the individual in need with memory issues or identity of another person (Moore ¶79 - The microphone 131 may recognize voices of other persons to identify and appropriately notify the user, or may recognize a new voice to save for future identification); and the accelerometer, gyroscope and time of day clock of the personal smart telecommunications device, responsive to a fall by the individual with memory issues (Moore ¶223 - FIG. 7 illustrates an exemplary method of danger assistance by the eyeglasses 100. In block 700, data is detected by the sensor array 120. This data may be visual data, position data, or any other data that the sensor array can sense. For example, the IMU 123 may detect data indicating that the user has fallen down or that the user is in an upside down position), the personal smart telecommunications device automatically recognizing a need for emergency assistance and contacting emergency assistance (Moore ¶230 - If, in block 712, the user did not select to communicate with a person, or the user did not respond, the process may proceed to block 716. In block 716, a remote device is alerted {i.e. automatically} of the danger via the antenna and/or the I/O port).
Moore lacks in response to a location of the personal smart telecommunications client device of the individual in need of memory issues being other than at a home location receiving a query as to where am I and providing a display of a choice of one of a route home, a choice of public transportation and a choice of obtaining assistance from a personal smart telecommunications client device of a user designated by the individual in need with memory issues.
Dhuna, from the same field of endeavor, teaches in response to a location of the personal smart telecommunications client device of the individual in need of memory issues being other than at a home location receiving a query as to where am I and providing a display of a choice of one of a route home, a choice of public transportation and a choice of obtaining assistance from a personal smart telecommunications client device of a user designated by the individual in need with memory issues (Dhuna ¶6 - There is also a need for a system that is able to be used in an emergency by pressing an alarm button, and in the late stages of dementia, when the individual does not remember how to press the alarm button, monitors vital body signals (heart rate, falls, oxygen saturations, etc.) for health. The system should also be able to locate the individual in the home. In the event that the individual becomes lost outside the home the system should be able to locate them by GPS and communicate with them for reassurance and directions back to the home)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the cognitively impaired guardian system of Dhuna because Dhuna discloses “this invention relates to a system that is used by a cognitively-impaired individual, such as an Alzheimer patient, that both monitors and assists the patient with day-to-day activities (Dhuna ¶1)”.  Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the additional guardian system techniques that Dhuna discloses because it would further aid the assistance provided to Alzheimer's patients.
Moore further lacks identifying the location of the smart telecommunications client device and further using a time of day clock and date calendar program of the personal smart telecommunications device of the individual in need with memory issues for determining a holiday celebrated at the global positioning system identified location, a date of an event including a birthday event input by the individual in need with memory issues and a date of an event input by a designated user related to the individual in need with memory issues as a light reminder of the date of the event stored for retrieval in the memory of the personal smart telecommunications client device of the individual in need with memory issues, the location of the smart telecommunications device of the individual in need with memory issues and the event retrievable from an event calendar.  
Vemuri, from the same field of endeavor, teaches identifying the location of the smart telecommunications client device and further using a time of day clock and date calendar program of the personal smart telecommunications device of the individual in need with memory issues for determining a holiday celebrated at the global positioning system identified location, a date of an event including a birthday event input by the individual in need with memory issues and a date of an event input by a designated user related to the individual in need with memory issues as a light reminder of the date of the event stored for retrieval in the memory of the personal smart telecommunications client device of the individual in need with memory issues, the location of the smart telecommunications device of the individual in need with memory issues and the event retrievable from an event calendar (Vemuri ¶20 - In determining the current context, the memory assistance server 10 may process a wide variety of real-time and non-real-time data including (but not limited to): the current time; date; current or past location of the user; proximity of the user to another person; calendaring information such as past, current, or future scheduled appointments or meetings; persons with whom the user is scheduled to meet or speak with; as well as events such as birthdays or anniversaries).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the memory assistance system of Vemuri because Vemuri discloses “Methods and systems for enhancing and/or improving one's memory are disclosed (Vemuri ¶ABS)”.  Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the additional memory 
Moore further lacks a designated user designated by the individual in need with memory issues, the designated user related as one of a friend and a member of a family of the individual in need with memory issues.
Lindsay, from the same field of endeavor, teaches a designated user designated by the individual in need with memory issues, the designated user related as one of a friend and a member of a family of the individual in need with memory issues (Lindsay ¶43 - Main Application 20 may preferably but not essentially be programmed to record the receipt of the confirmation action and report it to any number of caregivers 200 to assist them in monitoring whether critical tasks are being attended to by the sufferer – Lindsay ¶50 - a designated caregiver 200).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the dynamic reminder techniques of Lindsay because Lindsay discloses “The present invention relates to a dynamic computer based reminder system, method and apparatus for individuals suffering from Alzheimer's disease and other cognitive impairing conditions (Lindsay ¶2)”.   Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the additional dynamic reminder techniques that Lindsay discloses because it would further aid the assistance provided to Alzheimer's patients.
Regarding claim 2, Moore in view of Dhuna further in view of Vemuri further in view of Lindsay disclose a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Lindsay further teaches generating a list of tasks (Lindsay ¶7 - the sufferer is provided access to a variety of functional features including, for example, receiving task reminders) to do being a light reminder list of tasks by a special purpose processor of the personal smart telecommunications device communicating with the memory administration panel (Lindsay ¶7 - The computing system is preferably but not essentially a hand-held device such as a PDA or Smartphone), the list of tasks varying over a selectable predetermined time period comprising a to-do generated by the memory administration panel from similar previously developed to-do checklists stored in the memories database and editable by the individual in need with memory issues, the to-do checklist comprising a light reminder for providing recommendations for one of ordering and taking medications (Lindsay ¶33 - Scheduled task (medication intake, to-do item, etc.)--the computer system 10 will try and encourage the sufferer to perform certain tasks).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the dynamic reminder techniques of Lindsay because Lindsay discloses “The present invention relates to a dynamic computer based reminder system, method and apparatus for individuals suffering from Alzheimer's 
Regarding claim 3, Moore in view of Dhuna further in view of Vemuri further in view of Lindsay disclose a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Lindsay further teaches outputting repeated daily tasks comprising one of taking medications, eating meals, or shopping for food or household supplies (Lindsay ¶33 - Scheduled task (medication intake, to-do item, etc.)--the computer system 10 will try and encourage the sufferer to perform certain tasks).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the dynamic reminder techniques of Lindsay because Lindsay discloses “The present invention relates to a dynamic computer based reminder system, method and apparatus for individuals suffering from Alzheimer's disease and other cognitive impairing conditions (Lindsay ¶2)”.   Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the 
Regarding claim 4, Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses providing personal and family reminders to the individual in need with memory issues, and providing a general information display of user-selected life memories (Moore ¶73 - The display 135 can appropriately remind the user with memory retention difficulties. For example, the display 135 may display an image indicating information about activities of the user to remind the user. For example, the displayed information may be based on the task that the user is currently performing, and the destination that the user is travelling towards. The displayed information may further correspond to the surrounding environment), the memory assistance application and related reminder application assisting the individual in need with memory issues with recognizing via image recognition by the personal smart telecommunications device communicating with the memory administration panel one of a photograph of important people to the individual in need with memory issues photograph of the individual in need with memory issues (Moore ¶73 - For example, the information may correspond to identity, location and movement of others currently around the user. For example, a user with Alzheimer's may not recognize the people around the user. The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121. The display 135 may further indicate current events), the personal smart telecommunications device comprising a camera for taking pictures of life events (Moore ¶73 - data detected by the camera 121), and the memories database of the memory administration panel, the memories database for The eyeglasses also include a memory configured to store object data regarding previously determined objects and previously determined user data associated with the user).
Regarding claim 5, Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses one of face (Moore ¶73 - The processor may determine identity of the nearby person using facial recognition based on data detected by the camera 121) and voice recognition (Moore ¶79 - The microphone 131 may recognize voices of other persons to identify and appropriately notify the user, or may recognize a new voice to save for future identification) via the processor of the personal smart telecommunications device optionally coupled with the memories database of the cloud-based search manager server for storing at least one of audio, a picture, a video recording and text comprising a short biography of a specific person and events shared with the individual in need with memory issues and known to the individual in need with memory issues to assist the individual in need with memory issues to remember one of specific people known to the individual in need with memory issues and of places and events shared with theAttorney Docket No. NSF.O1DIV2Page 16 of 25 individual in need with memory issues (Moore ¶178 - As another example, a user may want to name or add information regarding a particular person. In this instance, the eyeglasses 100, via the interface array 130, may receive information from the user such as to name the person (i.e., "he is Johnny"). Alternatively, the processor 111 may actively infer this information by parsing a conversation with the other person, without a user input that is directed to the eyeglasses 100), an output of the personal smart telecommunications device comprising making recommendations of an identity of a face and voice recorded through the personal smart telecommunications device, and a display of the personal smart telecommunications device for displaying the recommendations of the identity of the one of the recorded face and voice (Moore ¶33 - Proactive functions can, for example, remind a user where he should be, inform the user of the name of a person he is speaking with… This can result in the user being provided feedback that he may not have known he could receive. Additionally, it allows the user to receive feedback without wasting extra time or effort. In some circumstances, this proactive feedback can prevent potential embarrassment for the user (for example, he need not ask the eyeglasses the name of a person he is speaking with)).
Regarding claim 6, Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses a capability to communicate with the memory administration panel, the memory administration panel comprising an associated processor and memory capable of attaching a name and a short biography to a face recognition via image recognition from a picture stored by the memory administration panel and downloadable to the personal smart telecommunications device such that, when the individual in need with memory issues is confronted by a family member or friend, a smart glasses device associated with the personal smart telecommunications device showing the short biography and name of the family member or friend and audibly reading into the ear of the individual in need with memory issues the text comprising the short biography (Moore ¶33 - Additionally, the eyeglasses can continuously observe the user and his surroundings as well as store preference information, such as calendars and schedules, and access remote databases. Based on this observed data, the eyeglasses can proactively provide feedback to the user. Proactive functions can, for example, remind a user where he should be, inform the user of the name of a person he is speaking with, warn the user when the user may be approaching a hazardous situation, etc. This is advantageous over the state of the art because the user of the eyeglasses can be provided information without having to request it. This can result in the user being provided feedback that he may not have known he could receive. Additionally, it allows the user to receive feedback without wasting extra time or effort. In some circumstances, this proactive feedback can prevent potential embarrassment for the user (for example, he need not ask the eyeglasses the name of a person he is speaking with)).
Regarding claim 7, Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses the individual in need with memory issues requests via a microphone of the personal smart telecommunications device (Moore ¶61 - the user may give a voice command) one of to show the individual in need with memory issues a picture of an important person to the individual in need with memory issues or to play for the individual in need with memory issues a particular important event video, the picture of an important person or particular important event video being retrieved from a memory database of the personal mobile client device in communication with the memory administration panel of the cloud-based search manager server and the picture of the important person or particular important event video being displayed on a display of theAttorney Docket No. NSF.OIDIV2 USSN 15/282,787Page 17 of 25personal smart telecommunications device of the individual in need with memory The display 135 can appropriately remind the user with memory retention difficulties. For example, the display 135 may display an image indicating information about activities of the user to remind the user. For example, the displayed information may be based on the task that the user is currently performing, and the destination that the user is travelling towards. The displayed information may further correspond to the surrounding environment. For example, the information may correspond to identity, location and movement of others currently around the user).
Regarding claim 8, Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses the individual in need with memory issues, the memory issues comprising one of dementia, brain damage, senility and Alzheimer's disease (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Regarding claims 10 and 11 (New), Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses the memory administration panel server being cloud-based (Moore ¶77 - The processor may wirelessly connect to another processor of a smart phone, tablet, computer, laptop, other computer-based devices or a cloud via the antenna 142. The connection can be established using, for example, Bluetooth or Wi-Fi. The connection can assist the user in sharing data among various devices in addition to utilizing functionality of the connected devices).
Regarding claims 12 and 13 (New), Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Vemuri further teaches a system comprising the personal smart telecommunications client device and the memory administration panel server comprising a mobile device, the mobile device for monitoring medical data comprising one of blood pressure, temperature and pulse having an associated memory and a database (Vemuri ¶30 - In addition to a galvanic skin sensor for detecting excitation, other sensors may be used to detect the following information to be used in determining the relevance of a particular media clip: a speaker's mood, a speaker's volume, a speaker's voice, a speaker turn-taking rate, a speech rate, a person's gaze, a person's posture, a person's heart rate, a person's blood glucose level).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the memory assistance system of Vemuri because Vemuri discloses “Methods and systems for enhancing and/or improving one's memory are disclosed (Vemuri ¶ABS)”.  Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the additional memory assistance techniques that Vemuri discloses because it would further aid the assistance provided to Alzheimer's patients by improving their memory.  
Regarding claims 14 and 15 (New), Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Dhuna further teaches the memory assistance and related reminder application being programmed to detect one of a fire and the existence of carbon monoxide in air (Dhuna ¶27 - Another safety check is provided using the monitoring system 46 and provides communication to the PDA phone 32 regarding safety issues such as smoke and Carbon Monoxide (CO) alarms).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the cognitively impaired guardian system of Dhuna because Dhuna discloses “this invention relates to a system that is used by a cognitively-impaired individual, such as an Alzheimer patient, that both monitors and assists the patient with day-to-day activities (Dhuna ¶1)”.  Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the additional guardian system techniques that Dhuna discloses because it would further aid the assistance provided to Alzheimer's patients.
Regarding claim 16 (New), Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Lindsay further teaches obtaining the highest priority task first of one of a repeated daily task of a checklist of repeated daily tasks and a thing to do of a checklist of things to do (Lindsay ¶32 - Scheduled occasion (doctor appointment, anniversary, etc.)--the computer system 10 will try and encourage the sufferer to prepare for an occasion; and scheduled task (medication intake, to-do item, etc.)--the computer system 10 will try and encourage the sufferer to perform certain tasks).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the dynamic reminder techniques of Lindsay because Lindsay discloses “The present invention relates to a dynamic computer based reminder system, method and apparatus for individuals suffering from Alzheimer's disease and other cognitive impairing conditions (Lindsay ¶2)”.   Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the additional dynamic reminder techniques that Lindsay discloses because it would further aid the assistance provided to Alzheimer's patients.
Regarding claim 17 (New), Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Vemuri further teaches playing one of a voice and a video to assist the individual in need with memory issues to perform one of a repeated daily task and a thing to do (Vemuri ¶ABS - Furthermore, the presentation logic determines a time and medium to present one or more media clips to a user so as to aid the user in recalling and/or reinforcing one or more existing memories of a particular event or fact).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the memory assistance system of Vemuri because Vemuri discloses “Methods and systems for enhancing and/or improving one's memory are disclosed (Vemuri ¶ABS)”.  Additionally, Moore further details that “The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients (Moore ¶80)” so it would be obvious to consider including the additional memory assistance techniques that Vemuri discloses because it would further aid the assistance provided to Alzheimer's patients by improving their memory.  
Regarding claim 18 (New), Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients
Dhuna further teaches receiving input comprising a data file, a sound, an image, global positioning system data, and cell triangulation data for determining whether the individual in need with memory issues has performed one of a repeated daily task and a thing to do responsive to the memory assistance and related reminder application (Dhuna ¶38 - The patient location in the home can be monitored with Bluetooth locators in a WPAN and analyzed with sophisticated software for unusual situations, i.e., patient in kitchen for several hours without movement indicating perhaps a fall, or erratic awakenings at night and wandering around home, or not gone to medication area despite reminders or the like. These could result in an alert to the family caregiver or IT service center by the PDA phone and could be archived and reviewed by family caregivers or IT service center or health professionals. The PDA phone 32 can be tethered to monitoring systems 46 such as smoke/fire detectors, bed sensors, burglar alarms, medication dispensers and the like. If the monitoring systems are activated then an alarm is sent to the family caregiver, emergency service or IT service center. If no internet connection is provided then a message can be sent via wi-fi/Bluetooth connection to the wrist phone which is then sent by the identifying device such as the SIM card).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the cognitively impaired guardian system of Dhuna because Dhuna discloses “this invention relates to a system that is used by a cognitively-impaired individual, such as an Alzheimer patient, that both monitors and assists the patient with day-to-day activities (Dhuna ¶1)”.  Additionally, Moore further 
Regarding claim 19 (New), Moore in view of Dhuna further in view of Vemuri further in view of Lindsay discloses a method and memory assistance apparatus (Moore ¶7 - a method for providing continuous social and environmental awareness by eyeglasses {i.e. apparatus}) for use by an individual with memory issues (Moore ¶80 - The eyeglasses 100 can be a memory device to aid persons, such as Alzheimer's patients).
Lindsay further teaches updating progress of memory assistance to the smart telecommunications client device of the individual in need with memory issues and to the smart telecommunications client device of the designated user (Lindsay ¶43 - Upon receipt of a user initiated confirmation by Main Application 20, Main Application 20 may preferably but not essentially be programmed to record the receipt of the confirmation action and report it to any number of caregivers 200 to assist them in monitoring whether critical tasks are being attended to by the sufferer).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the social awareness methodology/system of Moore by including the dynamic reminder techniques of Lindsay because Lindsay discloses “The present invention relates to a dynamic computer based reminder system, method and apparatus for individuals suffering from Alzheimer's disease and other cognitive impairing conditions (Lindsay ¶2)”.   Additionally, Moore .


Response to Arguments
Applicant's arguments filed 7/18/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above. 
Regarding the 35 USC § 102 and 35 USC § 103 rejections from the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to users, identities, route assistance among others.  In light of this amendment, Examiner agrees that the original references did not teach this, however the amendment necessitated a new search.  As a result of this new search, prior art was found that does teach these limitations (Dhuna and Vemuri as discussed above).  Applicant additionally argues that he prior art does not disclose contacting emergency assistance in the case of a fall.  This is also unpersuasive because under BRI, examiner interprets Moore ¶230 as disclosing this limitation.  Further, and as a redundant disclosure, under BRI, examiner also interprets Dhuna ¶6 as also disclosing this limitation.  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624